Citation Nr: 1135124	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a nerve disorder associated with the hands, claimed as secondary to the Veteran's service-connected low back disorder.

2.  Entitlement to service connection for a nerve disorder associated with the feet, claimed as secondary to the Veteran's service-connected low back disorder.

3.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1978 to May 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at an April 2011 Travel Board hearing before an Acting Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The issue of entitlement to service connection for a nerve disorder associated with the feet claimed as secondary to the Veteran's service-connected low back disorder, the issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disorder, and the issue of entitlement to a total disability based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran does not have a nerve disorder associated with the hands that was acquired in, is related to, or was aggravated by her active service or her service-connected back disorder.  


CONCLUSION OF LAW

The criteria for service connection for a nerve disorder associated with the hands have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated June 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced her in the adjudication of her appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded her current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a nerve disorder associated with the hands.  She has asserted that the claimed disorder is secondary to her service-connected low back disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability on the one hand and the condition said to be proximately due to the service-connected disability on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because the Board finds that there is no competent evidence that the Veteran's service-connected low back disorder caused or aggravated the Veteran's claimed nerve conditions, it is not necessary to determine which version of the regulation is applicable.  

The Veteran first claimed entitlement to service connection a nerve disorder associated with her hands in May 2005, at which time she stated that her back condition was causing numbness in her hands.  In an August 2005 rating decision the RO denied entitlement to service connection for numbness of the hands, finding that no such neurological abnormality had been demonstrated by the record.  The Veteran submitted a Notice of Disagreement (NOD) in January 2006.  The RO issued a Statement of the Case (SOC) in December 2006 and the Veteran filed a Substantive Appeal (VA Form 9) in January 2007.  

The Veteran's primary contention appears to be that she has a nerve disorder associated with her hands which was caused or aggravated by her service-connected back disorder.  The relevant evidence in the claims file consists of service treatment records, private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran and other individuals.  

The Veteran does not contend, and service treatment records do not support, that the Veteran had any manifestations of a nerve disorders associated with her hands in service.  In fact, service treatment records are entirely negative for any treatment for or diagnosis of such a disorder.  

Post-service treatment records first indicate complaints of limb numbness in December 2000.  VA treatment records from that time indicate that the Veteran complained of bilateral arm numbness.  Private treatment records from that month indicate that the Veteran complained of tingling of the arms.  VA treatment records from January 2004 indicate that the Veteran complained of radicular pain.  

In July 2005 the Veteran was afforded a VA examination in support of her claim.  During that examination the Veteran indicated her belief that she was experiencing radiculopathy.  She indicated that she was not having any specific symptoms in her legs at that time.  On physical examination the examiner stated that the Veteran had no symptoms of a spinal nerve problem distribution in either leg.  No deficits were identified and the examiner noted that there were no symptoms of radiculopathy.  

During a June 2010 VA examination the Veteran reported numbness in both hands.  She indicated her belief that this was due to her back.  She stated that she was unable to lift anything because of the numbness in her hands.  On physical examination the examiner noted that motor strength and reflexes were normal.  The examiner indicated that there was no response at any point during microfilament testing, but that she was unsure how to interpret that response.  The examiner diagnosed the Veteran with psychogenic pain syndrome and psychogenic numbness of the upper extremities.  

The Veteran has also submitted additional private treatment records, including a March 2011 electromyography (EMG) report and an April 2011 letter from a private chiropractor.  This evidence does not related to the Veteran's claim of entitlement to service connection for a nerve disorder associated with the hands.  

In April 2011 the Veteran and her husband testified at a hearing before a Veterans Law Judge.  The Veteran's representative appears to have stated that the EMG study and April 2011 letter addressed damage to the Veteran's upper extremity nerves, but there is no support for this assertion in the record.

After a review of all the evidence presented, the Board finds that the Veteran does not have a nerve disorder associated with her hands that is related to service or to her service-connected back disorder.  In so finding the Board places the greatest probative value on the VA examinations of record, particularly the June 2010 VA examination.  This report addresses all the evidence of record and go into specific detail regarding the Veteran's history and current symptomatology.  In particular, the examination report contains a thorough review, physical examination, radiographic evidence and a well-reasoned medical opinion.  The evidence supporting the Veteran's claim that she has a nerve disorder associated with her hands that is related to her service-connected back disorder consists solely of her own unsupported statements, and includes no reference to any clinical evidence to support such a finding.  

Furthermore, the Board notes that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, including the existence of a specific disorder or the etiological basis of any such disorder.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran is competent to state that she experiences hand numbness this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between her claimed disorder and her service-connected low back disorder.  See Moray v. Brown, 5 Vet. App. 211 (1993).   In sum, the Veteran's lay statements are outweighed by the other evidence of record, including the June 2010 VA examination report, which indicates that the Veteran does not have a nerve disorder associated with her hands that is related to service or her service-connected back disorder. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 


ORDER

Entitlement to service connection for a nerve disorder associated with the hands, claimed as secondary to the Veteran's service-connected low back disorder, is denied.  
REMAND

The Veteran has also claimed entitlement service connection for a nerve disorder associated with the feet and entitlement to a rating in excess of 20 percent for her service-connected low back disorder.  The Board finds that additional development is necessary with respect to these issues.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

With regard to the Veteran's claimed nerve disorder of the feet the Board notes that the evidence of record is conflicted.  The Veteran has consistently reported experiencing symptoms associated with her lower extremities, including her legs and feet.  On several occasions in the treatment record a history of radiculopathy has been noted.  

Most notably, a March 2011 electromyography (EMG) report indicated that the left and right median plantar sensory conductions were slight slowed and the left and right sural sensory latencies were mildly prolonged.  The examiner stated that there was mild sensory neuropathy in both feet and evidence of lumbar radiculopathy bilaterally.  He indicated that clinical correlation was necessary.  In addition, in an April 2011 letter a private chiropractor stated that he has seen a progressive worsening of the Veteran's neck and back pain, including parathesia of the lower extremities.  He stated that these symptoms began following her in-service fall and that he had no doubt that they developed from that injury.  During the April 2011 hearing before the undersigned Acting Veterans Law Judge the Veteran reiterated her assertions that her popliteal nerve problems associated with her lower extremities are due to her in-service fall and subsequent back problems.  She reported feeling a burning sensation in her feet and having little feeling below the waist.  

Because of the conflicting evidence on the existence of a nerve disorder associated with the Veteran's feet the Board finds that the record is insufficient to render a decision on that issue.  Additional development of the medical evidence and adjudication on these bases is therefore indicated.  The questions of whether the Veteran actually has a nerve disorder associated with the feet and whether any such disorder is related to service or the Veteran's service-connected low back disorder require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In addition, with regard to the Veteran's service-connected low back disorder the Board notes that the Veteran has reported that the rating evaluation assigned does not accurately reflect its severity.  The Board notes that the Veteran's most recent VA examination for this condition was in June 2010, more than one year ago.  During the Veteran's April 2011 hearing before a Veterans Law Judge she indicated that symptoms associated with this condition had significantly worsened.  

The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because there is some indication that the Veteran's low back disorder results in significant limitations not indicated by the Veteran's earlier examination, and because there appears to be a significant possibility of a worsening of that condition, the Board finds that a new examination is necessary to reach a decision on the Veteran's claim. 

With regard to the Veteran's claim of entitlement to a TDIU the Board notes that any decision with respect to the Veteran's increased rating claim may affect the Veteran's claim for a TDIU.  As such these claims are inextricably.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records from the VA Medical Centers in Central Alabama and Charleston, South Carolina, for any time after June 2010 and contact the Veteran to inquire whether she has undergone any other treatment for her claimed nerve disorder associated with the feet or her service-connected low back disorder since April 2011.  If the Veteran indicates that she has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of her low back disability.  The examiner is requested to review the claims file, and following this review and the physical examination, the examiner should report complaints and clinical findings pertaining to both conditions in detail, including range of motion studies.  The examiner should also indicate whether the Veteran has additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  If the examiner finds that there is additional limitation of motion due to flare-ups, fatigability or incoordination, the extent of such limitation of motion should be stated in degrees.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's low back disability.  

A clear rationale must be provided for all opinions expressed and a discussion of the facts and principles involved would be of considerable assistance to the Board.  Furthermore, the examiner should identify all chronic neurologic manifestations of the Veteran's service-connected low back disability and express their level of severity (i.e., slight, moderate, moderately severe, severe).  If possible, the examiner should delineate any impairment or dysfunction attributable to any other cause.

Finally, the examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

3.  The RO/AMC should also schedule the Veteran for a VA examination with a neurologist to determine the precise nature and etiology of any nerve disorder associated with the feet.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and the claims file should be made available to and be reviewed by the examiner prior to the examination.  

Following this review and examination the examiner is requested to report complaints and clinical findings associated with the Veteran's claimed nerve disorder of the feet in detail.  Specifically the examiner should state definitively whether or not the Veteran has such a disorder.  If the examiner determines that the Veteran does have a nerve disorder associated with the feet he/she is asked to state whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder began during service, is due to service, or is related to or has been aggravated by the Veteran's service-connected low back disorder.  

A complete rationale for each opinion offered should be included, and an explanation of the principles involved would be of considerable assistance.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and should address in detail the conflicting reports already of record.

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


